15‐2630‐cr(L) 
United States v. Robinson 
                                 
                             UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 
 
                                        SUMMARY ORDER 
                                                                           
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 21st day of June, two thousand seventeen. 
                     
PRESENT:  RALPH K. WINTER,  
                    GUIDO CALABRESI, 
                    DENNY CHIN, 
                                         Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
UNITED STATES OF AMERICA, 
                                         Appellee, 
                                                                                                     
                               v.                                                     15‐2630‐cr(L) 
                                                                                      15‐2750‐cr(CON)   
SEAN ROBINSON, AKA Sean Vicks, AKA Luca  
Brasi, AKA Luca,                                                                             
                                         Defendant‐Appellant, 
 
ALLEN WILLIAMS, AKA Sealed Defendant 1,  
ROBERTO GRANT, AKA Roberto Cross, AKA Berto, 
TERRELL RATLIFF, TYRONE DEHOYOS, AKA 
Tyrone Cross, RALIK HANSEN, AKA Rahlik, AKA 
Rah, RONALD MCINTYRE, KENDAL THOMPSON, 
COURTNEY HARDIN, AKA Mazie, AKA Mozie, 
JAMAL DEHOYOS, RYAN CAMPBELL, AKA Shaky, 
                                         Defendants. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
                                                                                               
FOR DEFENDANT‐APPELLANT:                 MARSHA R. TAUBENHAUS, Law Offices of 
                                         Marsha R. Taubenhaus, New York, New York.  
 
FOR APPELLEE:                            ANDREA M. GRISWOLD, Assistant United 
                                         States Attorney (Richard Cooper, Michael 
                                         Ferrara, Assistant United States Attorneys, on 
                                         the brief), for Joon H. Kim, Acting United States 
                                         Attorney for the Southern District of New 
                                         York, New York, New York. 
 
             Appeal from the United States District Court for the Southern District of 

New York (Preska, J.). 

             UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

             In April 2015, defendant‐appellant Sean Robinson pled guilty to 

conspiracy to commit Hobbs Act robbery, in violation of 18 U.S.C. § 1951.  On August 

14, 2015, the district court entered judgment sentencing him to 240 monthsʹ 

imprisonment and ordering him to pay $1,106,000 in restitution to specified robbery 

victims who suffered losses as a result of the charged conspiracy.  Robinson challenges 

the restitution order on the grounds that the restitution amount included losses caused 

by two robberies for which he was not charged and with which he did not admit 

involvement.  We assume the partiesʹ familiarity with the underlying facts, procedural 

history, and issues on appeal. 

             In October 2014, a grand jury indicted Robinson and other defendants for, 

inter alia, a Hobbs Act robbery conspiracy, and charged, as overt acts in Count One, 



                                          ‐ 2 ‐ 
 
                                                                                                  
seven robberies committed on specified dates in specified locations.  Robinson was 

named as participating in the first six overt acts but not the seventh, the robbery of a 

Cartier jewelry store in New York City on January 30, 2014 (the ʺCartier robberyʺ).  In 

April 2015, he pled guilty to the conspiracy count and agreed to a Guidelines 

calculation of the offense level that specifically considered the first six robberies but not 

the Cartier robbery.    

              The presentence report recommended a sentence of 240 months and a 

restitution amount of $1,106,000 on account of losses suffered in six robberies: five of 

the seven listed in the conspiracy count, including the Cartier robbery, as well as an 

August 3, 2013 robbery of Schwarzschildʹs Jewelers in Richmond, Virginia (the 

ʺSchwarzschild robberyʺ), a robbery that was not described in the indictment at all.  The 

losses from the Cartier robbery and the Schwarzschild robbery were $700,000 and 

$100,000, respectively.  Robinson did not submit any objections to the restitution 

recommendation or findings in the presentence report, nor did he raise any restitution 

objections in his sentencing submissions.   

              At sentencing, Robinson confirmed he had no objections to the 

presentence report or to the restitution amount proposed by the court.  The court 

sentenced him to 240 monthsʹ imprisonment and ordered him to pay $1,106,000 in 

restitution to the six victims identified in the presentence report.  The judgment of 

conviction was filed on August 14, 2015.  This appeal followed.   



                                             ‐ 3 ‐ 
 
                                                                                                 
              On December 21, 2016, a motions panel dismissed Robinsonʹs appeal with 

respect to the imprisonment term on waiver grounds, but declined to summarily affirm 

the appeal with respect to restitution.  Accordingly, only the restitution portion of the 

district courtʹs judgment is before us now.  

              ʺ[W]here, as here, a defendant fails to object to the restitution order at the 

time of sentencing, our review is for plain error.ʺ  United States v. Zangari, 677 F.3d 86, 91 

(2d Cir. 2012); see also United States v. Boyd, 222 F.3d 47, 49 (2d Cir. 2000) (per curiam) 

(ʺPeck raised no objection, either in her sentencing memorandum or during the 

sentencing hearing, to paying full restitution.ʺ).  Plain error is error that (1) is plain, 

(2) affects substantial rights, and (3) seriously affects the fairness, integrity, or public 

reputation of judicial proceedings.  United States v. Bonilla, 618 F.3d 102, 111 (2d Cir. 

2010).   

              We find no such error here.  The presentence report contained findings 

that (1) Robinson and other individuals conspired to commit robberies together in 

several states including New York, New Jersey, and Virginia; (2) co‐conspirators 

committed the Schwarzschild robbery on August 3, 2013 and the Cartier robbery on 

January 30, 2014, both of which fell within the period of the conspiracy charged in 

Count One; (3) the conspiracy caused at least $1,106,000 in total losses to 

Schwarzschildʹs Jewelers, Cartier, and other victims; and (4) Schwarzschildʹs Jewelers 

suffered $100,000 in losses and Cartier suffered $700,000 in losses.  Robinson did not 



                                              ‐ 4 ‐ 
 
                                                                                                
challenge these findings in his objections to the presentence report, in his sentencing 

submissions, or at the sentencing proceeding, even when the district court specifically 

asked if he had any objections to the report.  The court implicitly (if not explicitly) 

adopted the reportʹs identification of restitution victims and loss amounts when it 

ordered Robinson to pay a total restitution amount of $1,106,000, the same number from 

the report, ʺto the victims listed at page 32 of the presentence report pro rata according 

to their losses.ʺ  App. 110.  In light of these circumstances, even assuming there was 

error, the district courtʹs inclusion of the Cartier and Schwarzschildʹs Jewelers losses in 

the restitution amount did not ʺseriously affect[] the fairness, integrity, or public 

reputation of judicial proceedings.ʺ  Bonilla, 618 F.3d at 111.   

              We have considered Robinsonʹs remaining arguments and find them to be 

without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                                            FOR THE COURT: 
                                            Catherine OʹHagan Wolfe, Clerk 




                                             ‐ 5 ‐